JONES. J.
The jury found the defendant below guilty as charged in the complaint after hearing the evidence adduced and proper instructions by the court.
*172We think the failure of plaintiff below to read the transcript of complainant’s evidence, as given before the magistrate, at the proper time is not prejudicial error.
The transcript was referred to in the trial by counsel before plaintiff rested and it was within the discretion of the court to permit it to be read later, especially as it was read before defendant placed a witness on the stand.
The evidence is conflicting, as it always is in cases of this nature. The jury heard it with full opportunity to note the interest and demeanor of the witnesses and were the sole judges of the reliability and credibility of the testimony offered.
Finding no error the judgment will be affirmed.
Smith and Swing, JJ., concur.